 

Case 8:20-cv-00692-PX Document 37 Filed 10/08/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT FOR THE

DISTRICT OF MARYLAND
MARC S. CASON #180-571 :
Plaintiff : CASE NO.: 20-00692 PX
v. :
CORIZON HEALTH SERVICES, et al, :
Defendants :

 

DEFENDANTS’ OPPOSITION TO THE MOTION TO AMEND TO ADD DEFENDANT
AND MOTION FOR LEAVE TO FILE A SURREPLY

Defendants Asresahegn Getachew, M.D., Ayoku Oketunji, M.D., Yonas Sisay, M.D.,
Bolaji Onabajo, M.D., and Hiruy Bishaw, M.D. (collectively the “Wexford Defendants”), by
their counsel, Gina M. Smith, Douglas C, Meister, and Meyers, Rodbell & Rosenbaum, P.A.,
hereby oppose Plaintiff's motion for leave to file an amended complaint adding Wexford Health
Sources, Inc.,' as a defendant, and for leave to file a surreply, and in support thereof state:

1, On September 10, 2020, Plaintiff filed a motion to add ““Wexler Medical Service”
as a defendant. ECF 33. In view of Plaintiff's pro se status, the Wexford Defendants construe
this to refer to Wexford Health Sources, Inc. (“Wexford”),

2. Wexford opposed the motion to add Wexford as a defendant on the grounds the
amendment would, infer alia, be futile. See ECF 34.

3. On September 30, 2020, Plaintiff again filed a motion for leave to amend the
complaint. ECF 36. In this pleading Plaintiff offers no new grounds to amend. Wexford
therefore adopts by reference and incorporates its original opposition (ECF 34) to the motion to
add Wexford as a defendant.

4, Plaintiff's pleading at ECF 36 also asks leave of the Court to file a surreply. ECF

36. No justification or need to file a surreply is provided by Plaintiff. Id. “Allowing a party to

 

' Incorrectly named Wexler Health Sources by Plaintiff. ECF 36.

{444306,.DOC}

 
 

Case 8:20-cv-00692-PX Document 37 Filed 10/08/20 Page 2 of 3

file a sur-reply is within the Court's discretion, see Local Rule 105.2(a), but they are generally
disfavored,” Chubb & Son v. C & C Complete Servs., LLC, 919 F.Supp.2d 666, 679
(D.Md.2013). “Surreplies may be permitted when the moving party would be unable to contest
matters presented to the court for the first time in the opposing party's reply.” Khoury v.
Meserve, 268 F.Supp.2d 600, 605 (D.Md.2003). See EEOC v. Freeman, 961 F. Supp. 2d 783,
801 (D. Md. 2013), aff'd in part sub nom. E.E.O.C. v. Freeman, 778 F.3d 463 (4th Cir, 2015).
Plaintiff does not argue there were any new matters in the Wexford Defendants’ reply that
Plaintiff is seeking to address. See ECF 32, 36. Accordingly, there is no basis for a surreply and
the motion should be denied.
WHEREFORE, Defendants Asresahegn Getachew, M.D., Ayoku Oketunji, M.D.,
Yonas Sisay, M.D., Bolaji Onabajo, M.D., and Hiruy Bishaw, M.D. renew their motion for the
Court to deny Plaintiff's motion to add defendant and for leave to file a surreply.
Respectfully Submitted,
MEYERS, RODBELL & ROSENBAUM, P.A.
By: is/
Gina M. Smith, Federal Bar #22425
Douglas C. Meister, Federal Bar #13111
dmeister@mrrlaw net
6801 Kenilworth Ave., Suite 400

Riverdale, Maryland 20737
(301) 699-5800

{444306.DOC}

 
 

Case 8:20-cv-00692-PX Document 37 Filed 10/08/20 Page 3 of 3

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on this gtiay of October, 2020, a copy of the foregoing
opposition to motion for leave to amend and to file surreply was mailed, postage prepaid, or sent
by ECF to:

Marc 8S. Cason #180-571
Western Correctional Institution
13800 McMullen Hwy. SW
Cumberland, MD 21502

Alexandra Renee Hilton
Patricia Beall
Marks, O’Neill, O’Brien, Doherty & Kelly, P.C.
600 Baltimore Ave., Ste 305
Towson MD 21204
/s/
Douglas C. Meister

{444306,D0C}

 
